Staley, Jr., J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 21, 1967, disqualifying claimant from receiving benefits for the period commencing August 1, 1966, through and including August 21, 1966, because she was unavailable for employment. (Labor Law, § 591, subd. 2.) Claimant, a secretary, had been working for an airline for about seven years when she was laid off on July 13, 1966 because of a strike. She filed for unemployment insurance benefits, and on July 28, 1966 went to Lansford, Pennsylvania, where her mother resides, and where she previously resided. The record indicates that on August 1, 1966 she applied for a summer resort job and to a dress shop for employment as a secretary or office worker. Ten days later she applied at The Dime Bank and Newberry’s Dime Store in Lansford for office work. On August 18, 1966 she applied to the First National Bank, and on August 20, 1966 she applied to' a department store for similar work. On August 22, 1966 her supervisor at her former place of employment telephoned and advised her that she could return to work with the airline. She returned to New York and commenced working on August 23, 1966. “Whether a person is available for employment during a specific period is a question of fact to be determined by the referee and the Appeal Board.” (Matter of Dunn [Corsi], 1 A D 2d 722.) The board found that claimant did not make an active, diligent and sincere effort to find employment. (Matter of Postol [Catherwood], 25 A D 2d 919; Matter of Gaede [Lubin], 9 A D 2d 588.) The decision of the board is supported by substantial evidence, and may not be disturbed. Decision affirmed, without costs. Herlihy, J. P., Reynolds, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Staley, Jr., J.